IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA              : No. 140 MM 2018
                                          :
                                          :
             v.                           :
                                          :
                                          :
BLK SAMSUNG SMART PHONE/BLACK             :
RUBBER CASE                               :
                                          :
                   Petitioner             :
                                          :
PETITION OF: ISAAC BILAL PEARSON          :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of October, 2018, the Petition for Writ of Mandamus is

DENIED.